Case 1:20-cr-00025-GTS Document1 Filed 03/10/20 Page 1of1

AO 455 (Rev, 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Northern District of New York

United States of America
Vv.
DAREN ARAKELIAN,

Case No. 1:20-CR-25 (GTS)

eee

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 03/10/2020. Data Neale Lan _

Defendant's signature

 

  
 
 
 
    

Signature of defendant's attorney

Julie A. Nociolo, Esq.

Printed name of defendant's attorney

 

Judge '¥Signature

___Hon. Glenn T. Suddaby, Chief U.S. Distri

Judge's printed name and title

Judge

 
